Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not "database", "MIBA creation unit", and "MIBA query system" in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The disclosed “MIBA” file and system is applicant’s own lexicography and will be construed as a generic embedded medical image file known and practiced in the art, unless specific characteristics are associated with said file defined in the claim.
Claim(s) 13-14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuhn et al. (US 2018/0165867 A1; Hereafter: Kuhn).
Regarding Claim 13, Kuhn teaches: a medical imaging bioinformatics annotated (“MIBA”) system (Figure 1 and 2), comprising: a database configured to store a MIBA master file (Figure 1: element 103, 110; Figure 2: element 206; ¶46: “Medical data store 26 is utilized to store medical images, image data received from medical data center (e.g., PACS system) 105 or other image storage systems”); and a MIBA creation unit configured to (Figure 2: element 204; ¶47: “image processing system 204 may automatically perform certain operation”): receive image data from a sample (Figure 3: Receive image data including DICOM file by server”); register the image data (¶50: “It may also act as a graphic engine or invoke image processing system 207 in processing the medical image data to generate 2D or 3D medical image views.”) to a three-dimensional (3D) model selected from a population database for obtaining source data (¶61: “The 3D model received by the user can be the same model created from the image processing platform”); extract voxel data from the source data (Figure 16A: element 161: “manipulate the image by server”) and enter the voxel data into the database (Figure 16A: element 164: “upload the new DICOM file with the embedded other information”); receive selection of a volume of interest (¶87: “The customization can be used, for example, to be focus on a region of interest, to add information to a hologram, to detect some body specificities (vessel, bone etc.) and to apply to specific views”); extract a portion of the voxel data from the database corresponding to the volume of interest (¶88: “The segmentation, for example, consists of a multiple sub-segmentation (individual mask) of a particular human anatomy or region of interest”); create the MIBA master file from the portion of the voxel data (¶90: “a medical image file is created from the medical image data. The medical image file includes the segmentation and sub-segmentation. For example, the medical image file is in a DICOM file format and includes mask segmentation information, color palette, shadowing, transparency, opacity and more of the region of interest”); and store the MIBA master file in the database (Figure 16A: element 164: “upload the new DICOM file with the embedded other information”); and a MIBA query system configured to (Figure 1 and Figure 2): receive the MIBA master file from the database (Figure 3: “Receive image data including DICOM file by server”); extract data from the MIBA master file in response to the query (Figure 3: Receive request by server from client device to manipulate image data”); and present the extracted data on an output interface (Figure 3: “Receive request by server from client device to print image data”).
Regarding Claim 14, Kuhn teaches: the MIBA system of Claim 13, wherein the MIBA creation unit is further configured to: receive annotation data (¶52: “when a user making adjustments to the medical image views received from server 109,  these user adjustment requests are sent back to the workflow management system 205.”); and update the MIBA master file to incorporate the annotation data (¶57: “When the user clicks print after the user has performed manipulations of the image, the 3D application can create a new DICOM file or update the DICOM file such that the manipulations of the image are captured in the metadata.”).
Regarding Claim 17, Kuhn teaches: the MIBA system of Claim 13, wherein the image data comprises images obtained from a plurality of modalities (¶24: “Medical imaging device 104 may be an image diagnosis device, such as angio, X-ray, CT device, MRI scanning device, or any other medical imaging device.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, and further in view of Strommer et al. (US 10762627 B2; hereafter: Strommer).
Regarding Claim 18, Kuhn teaches: a method comprising: creating by a medical imaging bioinformatics annotated (“MIBA”) system, a MIBA master file, wherein creating the MIBA master File comprises (Figure 3-4, 15-16A-B): receiving, by the MIBA system, image data from a sample (Figure 3: Receive image data including DICOM file by server”).
However, Kuhn does not teach performing, by the MIBA system, a first registration on the image data for obtaining in-slice registered data; performing, by the MIBA system, a second registration comprising registering the in-slice registered data to a three-dimensional (3D) model selected from a population database for obtaining source data. 
In a relate art, Strommer teaches: performing, by the MIBA system, a first registration on the image data for obtaining in-slice registered data (Figure 5: element 206: “acquiring at least one 2D image of the selected volume of interest, the 2D image being associated with the 2D coordinate system.”; Images associated with the same coordinate points are registered together); performing, by the MIBA system, a second registration comprising registering the in-slice registered data to a three-dimensional (3D) model selected from a population database for obtaining source data (Figure 5: element 210, 212, 214) for the purpose of matching 2D images with their true position in a 3D model.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn with the above teachings of Strommer in order to register multiple 2D medical images to a 3D model. The motivation in doing so would lie in the matching of 2D medical images to their true positions in a 3D model so that accurate information is obtained and displayed. 
Kuhn, in view of Strommer, teaches: extracting by the MIBA system, voxel data from the source data (Kuhn: Figure 16A: element 161: “manipulate the image by server”) and storing the voxel data in a MIBA database (Kuhn: Figure 16A: element 164: “upload the new DICOM file with the embedded other information”); receiving, by the MBIA system, selection of a volume of interest a volume of interest (Kuhn: ¶87: “The customization can be used, for example, to be focus on a region of interest, to add information to a hologram, to detect some body specificities (vessel, bone etc.) and to apply to specific views”); extracting, by the MIBA system, a portion of the voxel data corresponding to the volume of interest (Kuhn: ¶88: “The segmentation, for example, consists of a multiple sub-segmentation (individual mask) of a particular human anatomy or region of interest”); creating, by the MIBA system, the MIBA master file from the portion of voxel data (Kuhn: ¶90: “a medical image file is created from the medical image data. The medical image file includes the segmentation and sub-segmentation. For example, the medical image file is in a DICOM file format and includes mask segmentation information, color palette, shadowing, transparency, opacity and more of the region of interest”); and storing, by the MIBA system, the MIBA master file, in the MIBA database (Kuhn: Figure 16A: element 164: “upload the new DICOM file with the embedded other information”); and receiving, by the MIBA system, a query (Kuhn: Figure 3: Receive request by server from client device to manipulate image data”); extracting, by the MIBA system, data from the MIBA master file in response to the query (Kuhn: Figure 3: Receive request by server from client device to manipulate image data”); and presenting, by the MIBA system, the extracted data on an output surface (Kuhn: Figure 3: “Receive request by server from client device to print image data”).
Regarding Claim 19, Kuhn, in view of Strommer, teaches: the method of claim 18, further comprising: receiving, by the MIBA system, annotated data (Kuhn: ¶52: “when a user making adjustments to the medical image views received from server 109,  these user adjustment requests are sent back to the workflow management system 205.”); and updating, by the MIBA system, the MIBA master file with the annotated data (Kuhn: ¶57: “When the user clicks print after the user has performed manipulations of the image, the 3D application can create a new DICOM file or update the DICOM file such that the manipulations of the image are captured in the metadata.”).

Allowable Subject Matter
Claims 1-12 allowed.
Claims 15-16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject or allowance: Claims 1-12, 15-16, and 20 recite subject matter that is not taught by the prior art or a combination thereof. More specifically, the claims commonly require a moving window, applying the moving window, a convolution algorithm to generate data, and determining a probability of a biomarker that is neither anticipated nor taught in an obvious manner either alone or by a combination of prior arts.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorenson et al. (US 10452813 B2), Schieke et al. (US 2016/0350946 A1), Zhou (US 2017/0263023 A1), Silbersweig et al. (US 2016/0019693 A1), Maier et al. (US 2016/0203263 A1), Boese et al. (US 2006/0262970 A1), Gillies et al. (US 2017/0358079 A1), Schieke (US 2016/0038095 A1), Shin et al. (WO 2017/151757 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/               Examiner, Art Unit 2668  


/VU LE/               Supervisory Patent Examiner, Art Unit 2668